Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered April 27, 1989, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree (three counts), and criminal possession of stolen property in the fifth degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reducing the defendant’s conviction of criminal possession of stolen property in the third degree to a conviction of criminal possession of stolen property in the fourth degree, and vacating the sentence imposed on that count; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing on that count. No questions of fact have been raised or considered.
The People’s expert’s own testimony indicated that the vehicle in question might have had a value of $3,000 or less at the time the defendant criminally possessed it. As the People correctly concede, since there was no other evidence that the *506vehicle had a value greater than $3,000, the defendant’s conviction for criminal possession of stolen property in the third degree must be reduced to criminal possession of stolen property in the fourth degree (see, Penal Law §§ 165.50, 165.45; see, People v Rivera, 114 AD2d 305; People v James, 111 AD2d 254, affd 67 NY2d 662; cf., People v Davis, 155 AD2d 611; People v Perez, 139 AD2d 603).
We have examined the defendant’s remaining contentions, and find them to be without merit. Mangano, P. J., Eiber, O’Brien and Ritter, JJ., concur.